Citation Nr: 9912961	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 1995, by 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1.  The denial of service connection for a back disorder was 
continued by the RO in April 1990.  The appellant was 
notified of that decision in May 1990 and there was no appeal 
filed within one year of this notification.

2.  Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for a back 
disorder while new, in that it has not been previously 
considered by VA, is not material to the incurrence of a back 
disorder during service.

3.  Bronchitis treated during service resolved without 
chronic residuals..

4.  There is no competent evidence showing a causal 
relationship between current bronchitis and military service.



CONCLUSIONS OF LAW

1. New and material evidence not having been submitted, the 
claim for service connection for a back disorder is not 
reopened and the April 1990 rating decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).

2. Chronic bronchitis was not incurred or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for a back disorder, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and 
readjudicated on it's merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, service connection for a back 
disorder was last denied by the RO in April 1990.  The rating 
board noted that the evidence of record did not reflect that 
a chronic back disorder was incurred in or aggravated by 
service.  The appellant was notified of that decision denying 
his claim in May 1990, and there was no appeal filed within 
one year of that notification.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish that the appellant's 
back disability was incurred in or aggravated by service.  
Evidence submitted or obtained in support of the appellant's 
current petition to reopen his claim for service connection 
includes private outpatient treatment reports dated various 
providers dated from 1980 to 1988 and 1992 to 1993, a private 
examination report dated in April 1992, VA outpatient 
treatment reports dated from 1986 to 1996, a VA examination 
report dated in November 1996 and testimony at a hearing 
before the undersigned Member of the Board in March 1999.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection 
for a back disorder.  However, it is not found to be material 
as it fails to address the issue at hand in this case, 
specifically, the incurrence of a back disorder during 
service to include arthritis of the spine within one year of 
the appellant's discharge from service.  While the additional 
evidence submitted in support of the appellant's claim 
documents various diagnoses including osteoarthritis, 
degenerative disc disease and degenerative joint disease, 
there is no competent evidence to relate any of these 
diagnoses to the appellant's period of service.  Accordingly, 
since this evidence fails to address the etiology of the back 
disorder, it is not found to be so significant, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Furthermore, the appellant's statements and testimony at his 
hearing in March 1999 regarding the relationship between a 
reported back injury during service and his current back 
disorder have been carefully considered by the Board.  
However, any relationship between complaints and diagnoses 
involves medical opinions and the appellant as a lay person 
is not competent to offer medical opinions.  In the absence 
of such expert opinion, these statements are not deemed to be 
of sufficient probative value to be material and serve as the 
basis for reopening the appellant's claim.  See Espirtu v. 
Derwinski, 2 Vet.App. 492 (1992) (where the Court held that 
the lay neighbors of the veteran were not capable, on the 
facts as presented, of providing a probative diagnosis as to 
the cause of the veteran's death and, hence, this evidence is 
not material.)

In view of the above and the lack of any additional new and 
material evidence, the claim for service connection for a 
back disorder is not reopened.

II.  Bronchitis

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; see Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The Board finds that the appellant has submitted a well-
grounded claim for service connection for chronic bronchitis.  
He was treated for bronchitis during service, he has been 
diagnosed with chronic bronchitis, and the veteran alleges 
continuation of similar complaints for lung problems from the 
treatment during service to the present.

The record documents that the appellant was treated on one 
occasion during service, in October 1964, for bronchitis.  X-
ray studies revealed patchy pneumonia infiltrate - right 
lower lung field.  After several days of treatment, confined 
to barracks, the appellant was returned to duty.  There was 
no additional pertinent treatment during service.  There were 
no findings to suggest the presence of a disorder on service 
discharge examination in February 1966.  An X-ray in February 
1966 showed normal lungs.  The Board finds that the one 
episode of treatment for bronchitis during service is 
insufficient to establish that chronic bronchitis was shown 
during service.  However, the appellant claims lung problems 
continued after service and the Board will examine the 
evidence to see if there is continuity of treatment and 
symptoms after his separation from service indicative of 
chronicity during service.

After service the appellant was treated for several medical 
problems unrelated to respiratory problems.  In April 1970, 
VA X-rays of the chest showed no lung abnormality.  The 
diagnosis was a healthy chest.  An X-ray of the heart and 
vasculature taken at a VA medical center in October 1979 
showed normal findings, with no active infiltrates or 
effusions.  The first postservice complaints of a pulmonary 
disorder date from 1980 when private medical reports began to 
reflect complaints of colds, a productive cough, and, in 
1981, spitting up blood.  The examiner noted throughout this 
time that the appellant was a smoker.  In 1988, the appellant 
had a productive cough and sore throat.  The lungs were 
clear.  The report of a VA compensation examination conducted 
in 1989 noted that the appellant reported having "had 
bronchitis several times."  The physician's report on his 
respiratory system noted that he smoked two packs a day and 
became short of breath walking up stairs and walking from the 
waiting area to the examination room.  According to the 
examiner, there was fair quality of breath sounds.  The 
examination report notes that pulmonary function studies were 
performed.  In pertinent part, the diagnosis was moderate 
chronic obstructive lung disease.  There are no additional 
references to pulmonary problems until January 1995, when the 
appellant filed a claim, noting that he "was treated for 
bronchitis several times while in the military."

The post-service evidence reflects various diagnoses 
including chronic bronchitis, dyspnea secondary to smoking, 
hemoptysis of unknown etiology and pneumonia.  However, these 
records do not provide any basis to relate these diagnoses or 
any other pulmonary disability to the appellant's period of 
service.  In fact, the record is significant for the lack of 
findings during service, on service separation examination as 
well as for the time period shortly after service discharge 
such to suggest the presence of a chronic lung disorder.  

There is no evidence of record within the service medical 
records dated from 1963 to 1966, to show that chronic 
bronchitis developed during service, and no competent 
evidence thereafter to relate the diagnoses of chronic 
bronchitis to the appellant's period of service.  As noted, 
the appellant's assertions are the only evidence indicative 
of either the presence of a chronic disorder during service 
or of a relationship between current problems and the episode 
of bronchitis during service.  However, as a layperson, he is 
not competent to determine that the episode during service in 
1964 was the origination of a chronic disorder, or to relate 
the presence of any current disability to his period of 
service or any incident therein.  Such a relationship, which 
involves a medical diagnosis, must be identified by an 
appropriate medical expert.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

While a current diagnosis of chronic bronchitis is conceded, 
the Board finds that the preponderance of the evidence is 
against a finding that this disorder developed during service 
or that it is etiologically related to any incident of 
military service. 

The Board has carefully considered the appellant's testimony 
at his hearing in March 1999, to the effect that he was only 
treated during service on one occasion for bronchitis, but 
had suffered from bronchitis once or possibly two times per 
year since service discharge.  However, through this 
testimony, he cannot meet the burden imposed by section 
5107(a) merely by presenting lay beliefs as to his current 
diagnosis and it's relationship to service because his 
current diagnosis and it's relationship to any causative 
factor or other disability, as noted above, is a medical 
conclusion and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a 
back disorder is denied.

Service connection for chronic bronchitis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

